IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA             No. 211 EAL 2015


             v.                          Petition for Allowance of Appeal from the
                                         Order of the Commonwealth Court

THE REAL PROPERTY AND
IMPROVEMENTS KNOWN AS 4231 N.
REESE STREET PHILADELPHIA, PA
19140


PETITION OF: CARMEN SOTO (4231 N.
REESE STREET)


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of September, 2015, the Petition for Allowance of Appeal

is DENIED.